Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2017 0000622 A; cited by Applicant) in view of Kohl et al (DE 10 2009 041 397 A1; cited by Applicant). Cho discloses a surfboard 1 having an electric drive 130 and an accumulator 300 for the electric drive 130, wherein the accumulator 300 is arranged in an accumulator housing 300 and having a first recess 1c for the accumulator housing and a handle 312 on the accumulator housing with the handle designed as a bow type handle which is mounted pivotally on opposite sides of the accumulator housing and has a locking mechanism 1d with the first recess (Figures 7-8). With respect to claims 6 and 8-13, note Cho, Figures 7-8. Cho does not discloses the handle with projection and lug. Kohl et al teach a handle with projection S1 to engage a lug S2 (Figure 3) and socket ST and pylon SC. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Cho with the handle having a projection to engage a lug as taught by Kohl et al for improved ease of locking and unlocking and to provide a pylon and socket for reliability. The combination combines known features to achieve predictable results. With respect to claims 3-5, note Fraunhofer, Figures 1-3, note also high current is a relative term, the plug is of higher current than a flashlight for example. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2017 0000622 A; cited by Applicant) in view of Kohl et al (DE 10 2009 041 397 A1; cited by Applicant), as applied to claim 1 above, and further in view of Rott (US 2011/0201238; cited by Applicant). Cho does not discloses the handle being recessed in the battery housing. Rott teaches a handle recessed in a battery housing (Figures 2, 3, 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Cho with the handle being recessed in the battery housing as taught by Rott for improved storage. The combination combines known features to achieve predictable results. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2017 0000622 A; cited by Applicant) in view of Kohl et al (DE 10 2009 041 397 A1; cited by Applicant), as applied to claim 1 above, and further in view of in view of Rott (US 2011/0201238; cited by Applicant) and Pendle (US 2016/0114866). Cho does not clearly discloses a releasable drive unit and inflatable hull component. Rott teaches a releasable drive unit (Figure 5). Pendle teaches a surfboard with an inflatable hull component (Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Cho with a releasable drive unit as taught by Rott for improved maintenance and to have an inflatable hull component as taught by Pendle for ease of transport. The combination combines known features to achieve predictable results. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



8. 	/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617